DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 06/03/2022. Presently, claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 19 and 20 it is unclear if these claims are intended to be independent or dependent claims. That is the claims are written as independent, “A mobile terminal…” “A computer-readable medium…” (emphasis added), yet they reference another claim. Yet at the same time they do not appear to be modifying the claim that they depend from. Thus, if Applicant intends them to be independent claims they should list out the entire claim language rather than just referring to the other claim. If they are intended to be dependent claims, Applicant should make clear that it “The method of claim 1…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Counter-Strike: Global Offensive as evidenced by “How aim punch ruins CS:GO” hereinafter “CS”.
	With regard to claim 8, CS discloses a method for prompting that a virtual object is attacked applicable to a mobile terminal, the method comprising: displaying a user interface(UI), the UI comprising a target virtual object located in a virtual environment; obtaining a being-attacked direction of the target virtual object, the being-attacked direction is a direction in which the target virtual object is attacked; determining, according to the being-attacked direction, a jitter parameter of a virtual weapon held by the target virtual object; and causing, according to the jitter parameter, the virtual weapon to jitter (entire video, noting particularly 1:12, wherein it clearly shows that when a player is not being attacked their weapon is steady, whereas when they are being attacked the weapon is jittering about and the shots are more erratic).
	With regard to claim 9, CS discloses wherein the determining, according to the being- attacked direction, a jitter parameter of a virtual weapon held by the target virtual object comprises: determining a jitter direction and a jitter angle of the virtual weapon according to the being-attacked direction; the jitter parameter comprising the jitter direction and the jitter angle, the jitter direction is a direction in which the virtual weapon deviates from an initial position, and the jitter angle is an angle at which the virtual weapon deviates from the initial position (whole video wherein the shots are shown landing at substantially different locations based on the jitter).
	With regard to claim 10, CS discloses wherein the causing, according to the jitter parameter, the virtual weapon to jitter comprises: causing the virtual weapon to move from the initial position to a target position, the target position is a position obtained through rotation by the jitter angle from the initial position along the jitter direction with a preset reference point as a rotation center; and causing the virtual weapon to return from the target position to the initial position (whole video).
	With regard to claim 11 CS discloses that the jitter direction is opposite to the being-attacked direction (whole video, but note 1:12, wherein the attacked direction is up and to the right and the bullet holes are more erratically down and to the left).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Call of Duty WW2 as evidenced by “CALL OF DUTY WW2 Walkthrough Gameplay Part 1 - Normandy - Campaign Mission 1 (COD World War 2)” herein after “COD” and “A U Analysis of First-Person Shooter Damage Indicators” hereinafter UX un view of Counter-Strike: Global Offensive as evidenced by CS.
	With regard to claim 1, COD discloses a method for prompting that a virtual object is attacked, applicable to a mobile terminal, the method comprising: displaying a user interface (UI), the UI comprising a target virtual object located in a virtual environment (16:05 wherein a hand is shown); obtaining a being-attacked direction of the target virtual object, the being attacked direction is a direction in which the target virtual object is attacked (19:15, wherein it shows what direction the attack is coming from and thus it must determine what direction it is actually coming from); determining a display position of being-attacked direction prompt information according to the being-attacked direction, the being-attacked direction prompt information is used for indicating the being-attacked direction (19:15); and displaying the being-attacked direction prompt information in the UI according to the display position (19:15). Further UX details that the arrow shown in the video relates specification to an attack arrow (2D Indicators).
	COD is not explicitly clear about a jitter direction. However, CS teaches determining, according to the being-attacked direction, a jitter direction of a virtual weapon held by the target virtual object (whole video, note 1:12); and causing the virtual weapon to jitter according to the jitter direction (whole video, note 1:12).
	With regard to claim 2, COD discloses wherein the being-attacked direction prompt information comprises an arc-shaped UI element; and the determining a display position of being-attacked direction prompt information according to the being-attacked direction comprises: determining a display position of the arc-shaped UI element according to the being- attacked direction; a position of the arc-shaped UI element relative to a center matching a position of the target virtual object relative to an enemy virtual object that launches the attack (19:15 wherein the attack direction is clearly shown on an arc).
	With regard to claim 3, COD discloses that the center overlaps with a central point of a front sight of the virtual weapon held by the target virtual object (19:15 wherein since the weapon is always pointed in the center of the screen and the arc is concentric around that center it reads on the claim).
	With regard to claim 4, COD discloses wherein after the obtaining a being-attacked direction of the target virtual object, the method further comprises: obtaining being-attacked times corresponding to the being-attacked direction, the being- attacked times are a quantity of times that the target virtual object is attacked in the being- attacked direction; and displaying being-attacked times prompt information in the UI, the being-attacked times prompt information is used for indicating the being-attacked times (19:15 wherein multiple arrows can be seen thus showing multiple different attacks, thus a quantity of times, although even if it were just one arrow this would still read on the claim as 1 is a quantity).
	With regard to claim 5, COD discloses wherein a display style of the being-attacked direction prompt information is related to at least one type of the following information: a being-attacked time, being-attacked times, or a being-attacked damage (19:15 wherein the fact that the arrow shows it shows that that the time is now and thus a being attacked time, further the fact that the arrow is showing shows that damage is being done and thus reads on being-attacked damage).
	With regard to claim 6, COD discloses wherein after the displaying the being-attacked direction prompt information in the UI according to the display position, the method comprises: canceling the display of the being-attacked direction prompt information in the UI when a display duration of the being-attacked direction prompt information reaches a preset duration, and the target virtual object is subject to no other attacks from the being-attacked direction within the preset duration (19:15-19:20).
	With regard to claim 7, CS teaches wherein the jitter direction is a direction in which the virtual weapon deviates from an initial position (whole video, note 1:12).
	Claim 12 is a mirror of claim 1 and is rejected in like manner.
	With regard to claim 13, COD discloses that the information display module is configured to display the being-attacked direction prompt information in the UI according to a being attacked direction (19:15).
	With regard to claim 14, CS teaches a jitter control module, configured to cause, according to the jitter parameter, a jitter of the virtual weapon (whole video).
	With regard to claim 15, CS teaches wherein the jitter comprises a jitter direction and a jitter angle, the jitter direction being a direction in which the virtual weapon deviates from an initial position and the jitter angle being an angle at which the virtual weapon deviates from the initial position (whole video).
	With regard to claim 16, CS teaches wherein the jitter direction is opposite to the being- attacked direction (whole video note particularly 1:12).
	With regard to claim 17, CS teaches wherein the jitter control module is further configured to: cause the virtual weapon to move from the initial position to a target position, the target position being a position obtained through rotation by the jitter angle from the initial position along the jitter direction with a preset reference point as a rotation center (whole video).
	With regard to claim 18, CS teaches that the jitter control module is further configured to: cause the virtual weapon to return from the target position to the initial position (whole video).
	It would have been obvious to one of ordinary skill in the art at the time of the application to combine the teachings of CS with the disclosure of COD such that users that are firing a weapon are more erratic when they are being shot at thus making the game a bit more realistic (note, just because the author of the video of CS does not like the aim punch feature does NOT mean it would not be obvious to use it, this is merely one person’s opinion further even if it were the majority opinion that still does not negate the obviousness, it may only change whether a company chooses to go down the obvious path based on what they think will or will not sell more copies which is a business decision and not a determination of what is or is not obvious).
	Claims 19 and 20 mirror the claim limitations of claim 1 and are rejected in like manner.
Response to Arguments
The previous rejection based upon 35 USC 101 has been withdrawn based upon Applicant’s amendments to claim 20.
With regard to the rejection based upon 35 USC 112, Applicant argues, “MPEP 608.01(n) states ‘….if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim.’ MPEP 608.01(n). Both claims further limit claim 1 by including all element of claim 1 and further limiting it by providing further implementation details. Id.,” (Arguments, page 7). However, the method of claim 1 does not yield a product of “a mobile terminal,” nor does it yield “a non-transitory computer-readable storage medium.” Thus, it is unclear how Applicant is expecting to say that these are analogous situations. Further, how can claiming an entirely different statutory class limit a separate statutory class? That is there are no additional method steps in claims 19 or 20 so how is the method of claim 1 actually further limited? Rather it appears that these are meant to be independent claims, but Applicant already has three independent claims (1, 8, and 12) so they are arguing that these should be considered to be dependent.
With regard to the prior art, Applicant argues, “In the CS video, the enemy is to the right, but the jitter (i.e. with aim punch) is not determined based on the being-attacked direction,” (Arguments, page 8). Applicant’s arguments do not fall in line with the video that is actually shown. Without the aim punch the bullet hit is very narrow and in a circular fashion. Thus, with the aim punch one would expect that the bullets would be far broader but still in a circular fashion. However, as is clearly shown the bullets are in a more oval fashion with a majority being upwards. It is noted that the claims do not require that the jitter points to the shooter, only that the direction of the shooter affects the direction of the jitter. Thus, Applicant’s arguments are not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715